DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, 15 and 22 have been considered but are moot in view of new grounds of rejection.
Applicant's arguments with respect to dependent claims 4, 11, 20 and 27 have been fully considered but they are not persuasive.
Regarding dependent claims 4, 11, 20 and 27:
	Applicant submitted (Remarks, pages 15-16) that the cited art does not disclose or suggest "transmitting a terminal update report to the network node, in response to a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band, wherein the terminal update report indicates the change of the antenna allocation for the terminal device”, as cited in dependent claim 4. The examiner respectfully disagrees.
	Wintzell teaches "transmitting a terminal update report to the network node, in response to a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band, wherein the terminal update report indicates the change of the antenna allocation for the terminal device”. In [0066], Wintzell discloses “when a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 114 to the network 
	Therefore, for the reasons shown above, the prior art by Wintzell clearly teaches all the limitations in dependent claims 4, 11, 20 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2015/0237548, filed in IDS) in view of Marinier et al. (US 2020/0145079) and Mahajan et al. (US 2015/0381291).
Regarding Claim 1, Luo teaches a method implemented at a terminal device, comprising: determining status information of a first frequency band ([0057] licensed band) and a second frequency band ([0057] unlicensed band; [0056] In current LTE/LTE-A deployments that include unlicensed spectrum, when a CCA check clears for one carrier for one frame, it may transmit a pilot signal or other such type of channel reservation signal to reserve the channel. For example, when a CCA check is clear, the transmitter may begin transmitting channel usage beacon symbols (CUBS) in order to reserve the channel for transmission … if no CUBS signal or other such channel reservation signal is detected, the UE would check for any downlink and/or uplink grants that may have been received for the particular frame. If such grants have been received, then the UE will know that, despite not detecting the channel reservation signal, it may still need to keep the current antenna assignments for the downlink/uplink grant communications; [0057] even if activity may be detected on unlicensed LTE/LTE-A bands, depending on the scheduled modulation coding scheme (MCS)/Spatial Scheme from the grant, the licensed LTE band may re-use some receive antennas from 
performing an allocation of multiple antennas of the terminal device between the first frequency band and the second frequency band based on the status information ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes; [0058] At block 501, in response to detecting no channel reserving signal for one or more of the transmission sources, the UE reassigns one or more of the antennas that had been assigned to the transmission source for which no channel reserving signal was detected),
wherein the status information comprises channel quality ([0053] the sharing or selection may be triggered by a particular measurement result, such as channel quality indicator (CQI), reference signal receive power (RSRP); [0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service 
	However, Luo does not teach the status information comprises a radiated power limit, and wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas.
	In an analogous art, Marinier teaches the status information comprises a radiated power limit ([0247] The UE may be configured with an indication of which method should be applied for reduction of maximum EIRP, e.g. whether reduction should be applied by reducing maximum power or reducing the number of antenna elements).
	The combination of Luo and Marinier does not teach wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas.
	In an analogous art, Mahajan teaches wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas ([0032] in response to determining that a coexistence event between the aggressor RAT and the victim RAT is occurring or is about to occur, a processor on the mobile communication device may determine various priority criteria related to the mobile communication device's current circumstances during the coexistence event. The priority criteria may include performance criteria for the aggressor RAT and the victim RAT (e.g., voice quality, data throughput, error rates, transmission power, network resources used by the RATs, device resources used by the RATs, etc.), and/or related criteria for each available coexistence mitigation strategy. Using these determined priority criteria, the device processor may rank order or otherwise generate a hierarchical rating (e.g., a list) of the available coexistence mitigation strategies based on their suitability (i.e., with respect to the performance criteria) during the current coexistence event).


Regarding Claim 2, the combination of Luo, Marinier and Mahajan, specifically Luo teaches wherein the status information comprises at least one of the following: a radiated power limit in the second frequency band; channel quality of the terminal device in the first frequency band; and availability of resources in the first frequency band for the terminal device ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE).

Regarding Claim 7, the combination of Luo, Marinier and Mahajan, specifically Luo teaches wherein the first frequency band comprises a licensed band and the second frequency band comprises an unlicensed band ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands).


Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Marinier et al., Mahajan et al. and Wintzell et al. (US 2012/0021693).
Regarding Claim 3, the combination of Luo, Marinier and Mahajan does not teach transmitting terminal configuration information to a network node, wherein the terminal configuration information indicates the allocation of the multiple antennas of the terminal device between the first frequency band and the second frequency band.
In an analogous art, Wintzell teaches transmitting terminal configuration information to a network node, wherein the terminal configuration information indicates the allocation of the multiple antennas of the terminal device between the first frequency band and the second frequency band ([0066] When a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 114 to the network via the base station 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when 

Regarding Claim 4, the combination of Luo, Marinier and Mahajan does not teach transmitting a terminal update report to the network node, in response to a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band, wherein the terminal update report indicates the change of the antenna allocation for the terminal device.
In an analogous art, Wintzell teaches transmitting a terminal update report to the network node, in response to a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band, wherein the terminal update report indicates the change of the antenna allocation for the terminal device ([0066] When a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 114 to the network via the base station 9; [0074] All further antenna configurations are subsequently selected 110 and their CQI value estimated 108 and reported 117 until it is determined 109 that the previously estimated CQI value was estimated for the last antenna configuration from the set of n antenna configurations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when 

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Marinier et al., Mahajan et al., Ito (US 2010/0069122) and Wintzell et al.
Regarding Claim 5, Luo teaches receiving network configuration information from a network node ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, Marinier and Mahajan does not teach wherein the network configuration information indicates an allocation of multiple antennas of the network node between the first frequency band and the second frequency band; and 
In an analogous art, Ito teaches wherein the network configuration information indicates an allocation of multiple antennas of the network node between the first frequency band and the second frequency band ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the antennas for use in performing the data communication among the communication-capable antennas based on the channel estimation and using the antenna index information to communicate the selection information with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ito’s method with Luo’s method so that link adaptation can be performed and the channel quality measure at the terminal device can be improved after the selected antenna configuration of the base station is sent to the terminal device. Thus, the system performance is improved.
The combination of the combination of Luo, Marinier, Mahajan and Ito does not teach determining a link adaptation process for the terminal device, based at least in part on the network configuration information.
In an analogous art, Wintzell teaches determining a link adaptation process for the terminal device, based at least in part on the network configuration information ([0008] for multi band, greater flexibility in channel quality measure, link adaptation and user equipment scheduling is offered; [0047] Communication between the base station 9 and the user equipment 3, which includes multi antenna communication, scheduling, link adaptation).


Regarding Claim 6, Luo teaches receiving a network update report from the network node ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, Marinier and Mahajan does not teach wherein the network update report indicates a change of antenna allocation for the network node in at least one of the first frequency band and the second frequency band; and adjusting the link adaptation process for the terminal device, based at least in part on the network update report.
In an analogous art, Ito teaches wherein the network update report indicates a change of antenna allocation for the network node in at least one of the first frequency band and the second frequency band ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ito’s method with Luo’s method so that link adaptation can be performed and the channel quality measure at the terminal device can be improved after the selected antenna configuration of the base station is sent to the terminal device. Thus, the system performance is improved.
The combination of the combination of Luo, Marinier, Mahajan and Ito does not teach adjusting the link adaptation process for the terminal device, based at least in part on the network update report.
In an analogous art, Wintzell teaches adjusting the link adaptation process for the terminal device, based at least in part on the network update report ([0008] for multi band, greater flexibility in channel quality measure, link adaptation and user equipment scheduling is offered; [0047] Communication between the base station 9 and the user equipment 3, which includes multi antenna communication, scheduling, link adaptation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in 

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Claims 15-16, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Yoo et al. (US 2016/0192395), Marinier et al. and Mahajan et al.
Regarding Claim 15, Luo teaches a method implemented at a network node, comprising: determining status information of a first frequency band and a second frequency band, wherein the network node is operable in the first frequency band and the second frequency band ([0060] a base station determines the CCA status for each unlicensed carrier designated for transmission by the base station to a UE. The base station would know the results of each CCA check for all of the carriers designed for transmission);
wherein the status information comprises channel quality ([0053] the sharing or selection may be triggered by a particular measurement result, such as channel quality indicator (CQI), reference signal receive power (RSRP); [0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is 
However, Luo does not teach performing an allocation of multiple antennas of the network node between the first frequency band and the second frequency band based on the status information, the status information comprises a radiated power limit, and wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas.
In an analogous art, Yoo teaches performing an allocation of multiple antennas of the network node between the first frequency band and the second frequency band based on the status information ([0098] a base station 505 may perform an access procedure for a particular cell of the base station 505 to access a shared radio frequency spectrum 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoo’s method with Luo’s method so that the channel quality measure of the base station can be improved because an optimal antenna configuration is selected. Thus, the data error rates at the receivers can be reduced and the system performance is improved.
The combination of Luo and Yoo does not teach the status information comprises a radiated power limit, and wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas.
In an analogous art, Marinier teaches the status information comprises a radiated power limit ([0247] The UE may be configured with an indication of which method should be applied for reduction of maximum EIRP, e.g. whether reduction should be applied by reducing maximum power or reducing the number of antenna elements).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Luo’s method it controls transmissions from a UE (such as uplink or sidelink) to ensure proper link adaptation while preventing excessive interference to other UEs (Marinier 
	The combination of Luo, Yoo and Marinier does not teach wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas.
	In an analogous art, Mahajan teaches wherein the radiated power limit, the channel quality and the availability of resources are associated with different priorities or weights to reflect different effects on the allocation of the multiple antennas ([0032] in response to determining that a coexistence event between the aggressor RAT and the victim RAT is occurring or is about to occur, a processor on the mobile communication device may determine various priority criteria related to the mobile communication device's current circumstances during the coexistence event. The priority criteria may include performance criteria for the aggressor RAT and the victim RAT (e.g., voice quality, data throughput, error rates, transmission power, network resources used by the RATs, device resources used by the RATs, etc.), and/or related criteria for each available coexistence mitigation strategy. Using these determined priority criteria, the device processor may rank order or otherwise generate a hierarchical rating (e.g., a list) of the available coexistence mitigation strategies based on their suitability (i.e., with respect to the performance criteria) during the current coexistence event).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mahajan’s method with Luo’s method so that a coexistence mitigation strategy may be implemented at all times 

Regarding Claim 16, the combination of Luo, Yoo, Marinier and Mahajan, specifically Luo teaches wherein the status information comprises at least one of the following: a radiated power limit in the second frequency band; availability of resources in the second frequency band for the network node; and channel quality of terminal devices served by the network node in the first frequency band ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands for quality of service (QoS) purposes. For example, if the MCS in the scheduled grant would support assigning up to two antennas to a particular carrier, but the level of activity detected is small, the UE may still decide to reuse those antennas designated for unlicensed LTE band for other technologies, such as LTE).

Regarding Claim 21, the combination of Luo, Yoo, Marinier and Mahajan, specifically Luo teaches wherein the first frequency band comprises a licensed band and the second frequency band comprises an unlicensed band ([0057] the licensed LTE band may re-use some receive antennas from the unlicensed LTE bands).

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
.

Claims 17-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Yoo et al., Marinier et al., Mahajan et al. and Ito.
Regarding Claim 17, Luo teaches transmitting network configuration information to a terminal device ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, Yoo, Marinier and Mahajan does not teach wherein the network configuration information indicates the allocation of the multiple antennas of the network node between the first frequency band and the second frequency band.
In an analogous art, Ito teaches wherein the network configuration information indicates the allocation of the multiple antennas of the network node between the first frequency band and the second frequency band ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the antennas for use in performing the data communication among the communication-capable antennas based on the channel estimation and using the antenna index information to communicate the selection information with each other).


Regarding Claim 18, Luo teaches transmitting a network update report to the terminal device, in response to a change of antenna allocation for the network node in at least one of the first frequency band and the second frequency band ([0060] the receive antenna usage adjustment signal may be either a signal for the UE to simply add antennas for use in receiving particular carriers (e.g., the carriers from which transmissions are expected) or a signal for the UE to reassign any antennas that were designated or assigned to the particular carriers for which a failed CCA status is known by the base station).
However, the combination of Luo, Yoo, Marinier and Mahajan does not teach wherein the network update report indicates the change of the antenna allocation for the network node.
In an analogous art, Ito teaches wherein the network update report indicates the change of the antenna allocation for the network node ([0056] in the mobile station and the base station, selecting antennas for use in performing data communication, while selecting the antennas for use in performing the data communication among the communication-capable antennas based on the channel estimation and using the antenna index information to communicate the selection information with each other).


Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 18.

Claims 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. in view of Yoo et al., Marinier et al., Mahajan et al. and Wintzell et al.
Regarding Claim 19, the combination of Luo, Yoo, Marinier and Mahajan does not teach receiving terminal configuration information from a terminal device, wherein the terminal configuration information indicates an allocation of multiple antennas of the terminal device between the first frequency band and the second frequency band; and determining a link adaptation process for the network node, based at least in part on the terminal configuration information.
In an analogous art, Wintzell teaches receiving terminal configuration information from a terminal device, wherein the terminal configuration information indicates an allocation of multiple antennas of the terminal device between the first frequency band and the second frequency band ([0066] When a desired or best antenna configuration is determined, this desired or best antenna configuration and its CQI value are reported 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because the base station has the updated antenna configuration being used at the terminal device.

Regarding Claim 20, the combination of Luo, Yoo, Marinier and Mahajan does not receiving a terminal update report from the terminal device, wherein the terminal update report indicates a change of antenna allocation for the terminal device in at least one of the first frequency band and the second frequency band; and adjusting the link adaptation process for the network node, based at least in part on the terminal update report.
In an analogous art, Wintzell teaches receiving a terminal update report from the terminal device, wherein the terminal update report indicates a change of antenna allocation for the terminal device in at least one of the first frequency band and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wintzell’s method with Luo’s method so that selecting different antenna configurations at the receiver when determining channel quality measure is advantageous in that, for example, the antenna configurations may be used to provide additional diversity against fading on the communication channel (Wintzell [0011]). Moreover, it can improve the channel quality measure in dependence of what antenna configuration is selected (Wintzell [0014]) because the base station has the updated antenna configuration being used at the terminal device.

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeine et al. (US 2019/0115791) teaches antenna configuration for wireless power transmission.
Zhou et al. (US 2018/0263038) teaches transmission power in adaptive CCA and TPC based reuse method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413 

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413